Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant amendment received on 12/27/2021:
Replacement sheets for Figures 2, 5 and 6 are acknowledged.
Amendments of Claims 1, 11, 12, 14, 15 and 21 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 8 to 10 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2015/0202092) in view of Finch (US 5954201).
Regarding Claims 1 and 8:
McCabe discloses a method for folding discrete absorbent sanitary products, the method comprising: 
conveying an absorbent sanitary product in a machine direction along a main conveyor (Figure 2, sanitary product 18 is conveyed by conveyor 20);
performing a first folding of the absorbent sanitary product at a first folding station (Figures 4 to 12 show the folding process on a Folding station), wherein performing the first folding at the first folding station comprises: 
engaging the absorbent sanitary product with a first drum and rotating the absorbent sanitary product in a first rotational direction; contacting the absorbent sanitary product with one or more folding fingers traveling in the machine direction (Figure 8A shows the item 18 engaging and being rotated by first drum 50 and contacting fingers 36); engaging the absorbent sanitary product with a rotating 
McCabe does not disclose the first folding being performed at a first folding point of the absorbent sanitary product located between a leading edge and a midsection of the absorbent sanitary product; and performing a second folding of the absorbent sanitary product at a second folding station, the second folding being performed at a second folding location of the absorbent sanitary product located between a trailing edge and a midsection of the absorbent sanitary product. McCabe discloses a sanitary product requiring just one folding in the middle.
The use of more than one folding location to fold absorbent sanitary product is very well known in the art, in particular for folding sanitary towels or catamenial devices, such for example Finch teaches a first folding being performed at a first folding location of the absorbent sanitary product located between a leading edge and a midsection of the absorbent sanitary product (Figures 4 and 8, line AA); and subsequently performing a second folding of the absorbent sanitary at a second folding location of the absorbent sanitary product located between a trailing edge and a midsection of the absorbent sanitary product (Figures 4, 5 and 8, line BB) so the absorbent sanitary product is folded into thirds.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to McCabe the teachings of Finch and perform a first and second folding as described and use a first folding station to make the first folding at the first folding location and a similar second folding station to make the second folding at the second folding location so the absorbent sanitary product is folded into thirds.



Regarding Claim 9:
McCabe discloses further comprising controlling the one or more folding fingers to move into a folding zone to contact the absorbent sanitary product and move out of the folding zone and out of a path of the absorbent sanitary product, wherein controlling the one or more folding fingers comprises advancing the one or more folding fingers around a travel path of a pair of belts to which each of the one or more folding fingers are mounted, as part of one or more guide transporters (Figure 14B shows the fingers 36 moving out of the folding zone by action of belts 62).

Regarding Claim 10:
As discussed for Claim 1, the modified invention of McCabe discloses that the one or more guide transporters are controlled to position the one or more folding fingers of each of the first and second folding stations at the first folding location and the second folding location, respectively.

Claims 2 to 7 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2015/0202092) in view of Finch (US 5954201) as applied to Claim 1 above, and further in view of Sherwood (US 2016/0096685).
Regarding Claim 2:
As discussed above for claim 1, the modified invention of McCabe discloses the invention as claimed, in particular a first side of the absorbent sanitary product that includes an absorbent pad thereon faces away from the main conveyor, since in general the sanitary products are folded with the absorbent side that would be in contact with the user on the “inside” of the fold, so the a first side of the absorbent sanitary product that includes an absorbent pad thereon faces away from the main conveyor 20.
The modified invention of McCabe does not disclose “an inverted main conveyor”.
Sherwood teaches using an “inverted conveyor” with vacuum support as a way to transport sheet material.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to McCabe the teachings of Sherwood and use an inverted conveyor to transport sheet material.

Regarding Claim 3:
The modified invention of McCabe discloses the rotating member comprises a second drum (Figures 2 to 14, Drum 24), and wherein engaging the absorbent sanitary product with the first and second drums at the first folding station comprises: engaging the first side of the absorbent sanitary product with the first drum to cause the leading edge of the absorbent sanitary product to rotate further away from the main conveyor (Figures 5 and 6); releasing the absorbent sanitary product from the first drum; and engaging a second side of the absorbent sanitary product with the second drum to cause the absorbent sanitary product to rotate back towards main conveyor (Figures 12A).

Regarding Claim 4:
McCabe discloses that engaging the first side of the absorbent sanitary product with the first drum comprises activating a vacuum portion of the first drum to cause the absorbent sanitary product to engage the first drum (Figures 3 and 4, vacuum ports 50 on drum 24).  

Regarding Claims 5 and 6:
McCabe discloses that the vacuum portion juts out in a radial direction from a non-vacuum portion of the first drum (Figure 3A, the vacuum portion is opposite from a non-vacuum part of the drum, note that this limitation contradicts Figure 3), and wherein notches in the first drum are positioned at locations where the vacuum portion transitions to the non-vacuum portion (Figures 7a and 8a show notches 54 positioned at locations where the vacuum portion transitions to the non-vacuum portion) and also that the one or more folding fingers proximate a respective notch of the notches when the one or more folding fingers engage the absorbent sanitary product, so as to allow for passage of the one or more folding fingers past the first drum (Figures 7a and 8a show fingers 36 getting into notches 54 when the one or more folding 

Regarding Claim 7:
The modified invention of McCabe does not explicitly disclose that the inverted main conveyor is sloped downward at locations feeding into the first folding station and the second folding station, actually McCabe discloses an upwards slope.
Note that the conveyor of McCabe transfer pieces from a location “below” the folding stations so it has to be sloped upwards, it would be obvious to slope it downwards at least partially if the pieces were being transferred from a location “above” the folding stations.

Claims 11 to 13 and 15 to 21 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2015/0202092) in view of Finch (US 5954201) and Sherwood (US 2016/0096685).
Regarding Claims 11, 12 and 21:
McCabe discloses a folding system for folding a plurality of discrete absorbent sanitary products (Figure 1, folding system 10), the folding system comprising: 
a main conveyor configured to convey absorbent sanitary products thereon in a machine direction, the absorbent sanitary products being maintained on the main conveyor via a vacuum (Figures 1 to 5, main conveyor 20, at least on part of it, the vacuum provided by suction ports 50 of drum maintain items 18 attached to the conveyor); 
a first folding station positioned to receive the absorbent sanitary products on the main conveyor and controlled to perform a first folding thereof at a first folding location of the absorbent sanitary product 
a first drum rotating in the machine direction to engage an absorbent sanitary product and cause the leading edge of the absorbent sanitary product to rotate away from the main conveyor (Figure 4, drum 22);  20Docket No. JOA1800.011 
a rotating member positioned adjacent the first drum and downstream in the machine direction, the rotating member rotating in the machine direction to engage the absorbent sanitary product and cause the absorbent sanitary product to rotate back toward the main conveyor (Figure 10a, drum 24); and 
one or more guide transporters each comprising a plurality of folding fingers, with each of the one or more guide transporters configured to translate a folding finger of the plurality of folding fingers in the machine direction at a same speed as the main conveyor and position the folding finger to contact the absorbent sanitary product; wherein the absorbent sanitary product is folded over the folding finger as the rotating member causes the absorbent sanitary product to rotate back toward the main conveyor (Figures 2 to 11, belt units 20 and 30 include fingers 36 that are translated to fold the items 18 as the rotating member 24 causes it to rotate back to the main conveyor).
McCabe does not disclose the first folding being performed at a first folding location of the absorbent sanitary product located between a leading edge and a midsection of the absorbent sanitary product; and performing a second folding of the absorbent sanitary product at a second folding station, the second folding being performed at a second folding location of the absorbent sanitary product located between a trailing edge and a midsection of the absorbent sanitary product. McCabe discloses a sanitary product requiring just one folding in the middle.
The use of more than one folding location to fold absorbent sanitary product is very well known in the art, in particular for folding sanitary towels or catamenial devices, such for example Finch teaches a first folding being performed at a first folding location of the absorbent sanitary product located between a leading edge and a midsection of the absorbent sanitary product (Figures 4 and 8, line AA); and subsequently performing a second folding of the absorbent sanitary at a second folding location of the absorbent sanitary product located between a trailing edge and a midsection of the 
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to McCabe the teachings of Finch and perform a first and second folding as described and use a first folding station to make the first folding and a similar second folding station to make the second folding.
McCabe does not disclose the main conveyor being “an inverted main conveyor”.
Sherwood teaches using an “inverted conveyor” with vacuum support as a way to transport sheet material.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to McCabe the teachings of Sherwood and use an inverted conveyor to transport sheet material.

Regarding Claim 13:
McCabe discloses that each of the one or more guide transporters further comprises: a motor (paragraph 29); and a pair of belts coupled to the motor so as to be driven thereby to rotate around a travel path (Figure 3A, belts 62); wherein the plurality of folding fingers is mounted to the pair of belts to rotate therewith, with the plurality of fingers being maintained in a cross-machine direction when translated in the machine direction (Figure 3A, Fingers 36 on belts 62 are on a cross-machine direction).
McCabe does not specifically disclose the motor being a servo motor.
The use of servomotors is very well known in the art when controlling the speed or position of the driven elements is required.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to use servomotors to drive the belts since their use is very well known in the art.


Regarding Claim 15:
The modified invention of McCabe discloses that the first drum in each of the first and second folding stations comprises a vacuum drum including: one or more vacuum portions each including vacuum ports therein, the one or more vacuum portions each configured to selectively activate and de-activate formation of a vacuum to engage and release the absorbent sanitary product; and one or more non-vacuum portions separating the one or more vacuum portions (Figure 3A shows drum 22 with vacuum ports 50 forming a vacuum portion and a portion without vacuum ports that would form a non-vacuum portion).

Regarding Claim 16:
McCabe discloses a radius of the first drum at the one or more vacuum portions is greater than a radius of the first drum at the one or more non-vacuum portions, with a notch formed in the first drum at transitions between the one or more vacuum portions and the one or more non-vacuum portions (Figure 3A, the radius of Drum 22 is greater at the vacuum portion that the examiner will consider that ends at notch 54, at the notch the “non-vacuum portion” starts and the radius of the drum is smaller.

Regarding Claim 17:
McCabe discloses that the one or more folding fingers proximate a respective notch of the notches when the one or more folding fingers engage the absorbent sanitary product, so as to allow for passage of the one or more folding fingers past the first drum (Figures 7a and 8a show fingers 36 getting into notches 54 when the one or more folding fingers engage the absorbent sanitary product, so as to allow for passage of the one or more folding fingers past the first drum).

Regarding Claim 18:
The modified invention of McCabe does not explicitly disclose that the inverted main conveyor is sloped downward at locations feeding into the first folding station and the second folding station, actually McCabe discloses an upwards slope.


Regarding Claim 19:
McCabe discloses that the rotating member comprises a second drum having a diameter smaller than a diameter of the first drum (Figure 3A, Drum 24 has notches 56 that define a “non-vacuum” portion of a smaller diameter than the diameter of the vacuum portion of drum 22).

Regarding Claim 20:
As discussed above for claim 11, the modified invention of McCabe discloses the invention as claimed.
The modified invention of McCabe does not disclose that size of the first drum in the second folding station is smaller than a size of the first drum in the first folding station and/or a size of the second drum in the second folding station is smaller than a size of the second drum in the first folding station.
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention to make the first and second drums of the second folding station of a smaller size, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. Note that Paragraph 35 of the PGPub reads “The first vacuum drum 30 may be identical in construction to first vacuum drum 18 at first folding station 16”, so the limitation is not critical and can be considered a design choice.

Claims 11 to 13 and 15 to 21 are rejected under 35 U.S.C. 103 as being unpatentable over McCabe (US 2015/0202092) in view of Finch (US 5954201) and Sherwood (US 2016/0096685) as applied to Claim 13 above and further in view of Bich (US 2008/0083203).
Regarding Claim 14:
As discussed above for claim 13, the modified invention of McCabe discloses the invention as claimed.
The modified invention of McCabe does not disclose each of the plurality of folding fingers is mounted via a pivot that allows for rotation of the folding finger upon a jamming of the folding finger. 
The fact that a finger or any other similar part of a rotating machine gets jammed and bends due to excessive force being applied to it is surely undesired but it is also a common occurrence, and it is preferable in general for the part not to break completely and cause additional damage. In particular Bich teaches using a similar “finger” that includes an elastomeric pivot which spans a failure region of the finger and will retain a free end of the finger in connection with a mounting end thereof when the failure region is broken, and which is configured to retain it for limiting potential damage to the machine from the broken end.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention to make the fingers of a material that allows them to bend upon jamming instead of completely breaking away. 

Response to Arguments
Applicant’s arguments, with respect to the “inverted conveyor” on the rejection under 112(b) of Claims 2, 11 and 21 have been fully considered and are persuasive. The 112(b) rejection has been withdrawn.
Applicant's arguments filed 12/17/2021 in reference to the art rejections have been fully considered but they are not persuasive. 
The Applicant argues that the combination of McCabe (US 2015/0202092) in view of Finch (US 5954201) is improper and that “The examiner bears the initial burden of factually supporting any 
prima facie conclusion of obviousness”; the Examiner relied on Finch as disclosing two folding locations on absorbent article 10 at folding lines A-A, B-B and argued that it would have been obvious to modify the teachings of McCabe with the teachings of Finch in order to "perform a first and second folding as described and use a first folding station to make the first folding at the first folding location and a similar second folding station to make the second folding at the second folding location so that absorbent sanitary product is folded into thirds." Id. at p. 6. Applicant respectfully submits that this reasoning is 
The Examiner disagrees with this argument. Surely the examiner has the “initial burden of factually supporting any prima facie conclusion of obviousness” and while the reference McCabe discloses all the elements of a folding station surely it does not disclose the second folding station. As the claims are written having a “second folding station” could be just considered a matter of obvious “duplication of parts”, but what the Examiner did was beyond a blind “duplication of parts”; the Examiner demonstrated that the station of McCabe, same as the first folding station of the claimed invention, produces an article with one fold; if a second fold is required, as indicated on the reference Finch, it would be obvious to include a second folding station. The reference was basically used to demonstrate that it was common to fold an article more than once so the need for additional folding stations was not hypothetical but real.
The Examiner is open to a phone or video interview to discuss differences between the art of record and the claimed invention at the Applicants convenience.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; in particular Cocozzella (US 2011/02023431) discloses transferring an absorbent sanitary product that includes an absorbent pad on a vacuum conveyor with the absorbent pad thereon facing away from the main conveyor.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731